Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2022 has been considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-7 and 9-14 directed to inventions non-elected without traverse.  Accordingly, claims 5-7 and 9-14 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner considers Liautaud to be the closest piece of prior art because it shows a metallic gear hub having an axis of rotation and metallic gear teeth that have roll, pitch and yaw axes, the metallic gear teeth being smaller than a final size of the gear teeth, wherein the metallic gear teeth are co-planar with each other relative to the axis of rotation, and the metical gear teeth are non-orthogonal relative to the rotational axis, and a polymer layer on the metallic gear teeth to form polymer gear teeth on the metallic gear teeth, wherein the polymer gear teeth comprise the final size of the gear. The gear of Liautaud differs from the claimed invention in that the metallic gear teeth are not oriented at an acute angle of rotation relative to the yaw axis of the metallic gear teeth. While Liautaud contemplates the final gear teeth being oriented at an acute yaw angle, this is accomplished by changing the angular . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658